PER CURIAM.
This petition for writ of habeas corpus challenges judgment and sentence in Es-cambia County case number 1995-2618-CFC3-01. Previously, petitioner Neal appealed six orders denying postconviction relief with no relief granted by this court. In Neal v. State, 11 So.3d 359 (Fla. 1st DCA 2009), this court affirmed an order of the circuit court which prohibited petitioner from filing future pro se pleadings unless signed by a member of The Florida Bar. This court directed petitioner to show cause why sanctions should not be imposed against him. Petitioner’s response to the show cause order does not provide a legal basis to refrain from imposition of sanctions. Accordingly, Kevin Leon Neal is hereby prohibited from filing future pro se pleadings with this court unless signed by a member in good standing of The Florida Bar. See State v. Spencer, 751 So.2d 47 (Fla.1999). Further, pursuant to section 944.279, Florida Statutes, we direct the clerk of this court to forward a certified copy of this opinion to the appropriate facility in the Department of Corrections for possible disciplinary action against petitioner.
The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004).
PETITION DISMISSED; SANCTIONS IMPOSED.
THOMAS, WETHERELL, and ROWE, JJ., concur.